Citation Nr: 9914861	
Decision Date: 05/26/99    Archive Date: 06/07/99

DOCKET NO.  98-18 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to Dependency and Indemnity Compensation under 38 
U.S.C.A. § 1151 (West 1991 & Supp. 1998) for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran had active service from August 1964 to July 1970.  
He died on May [redacted], 1996, and the appellant is his widow.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 1997 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Louisville, Kentucky.


FINDINGS OF FACT

1.  The veteran's death certificate reflects that he died on 
May [redacted], 1996 of an immediate cause of death of cardiac 
arrest, with an acute myocardial infarction listed as an 
underlying cause.

2.  There is no competent medical evidence of a nexus between 
the cause of the veteran's death and VA treatment.


CONCLUSION OF LAW

The claim of entitlement to Dependency and Indemnity 
Compensation under 38 U.S.C.A. § 1151 for the cause of the 
veteran's death is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated during 
active military service.  See 38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1998).  Entitlement to service connection 
for the cause of a veteran's death is warranted where a 
disability of service origin caused, hastened, or 
substantially and materially contributed to the veteran's 
death.  See 38 U.S.C.A. § 1310(b) (West 1991); 38 C.F.R. 
§ 3.312 (1998).  The death of a veteran will be considered as 
having been due to a service-connected disability when the 
evidence establishes that such disability was either the 
principal or a contributory cause of death.  See 38 C.F.R. 
§ 3.312 (1998).  The principal cause of death is one which, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  See 38 C.F.R. § 3.312(b) (1998).  A 
contributory cause of death is one that contributed 
substantially or materially, combined to cause death, or 
aided or lent assistance to the production of death.  See 38 
C.F.R. § 3.312(c) (1998).

Moreover, when a veteran suffers additional disability or 
death as the result of hospital care, medical or surgical 
treatment, or an examination furnished by the VA, benefits 
are payable in the same manner as if such disability, 
aggravation, or death were service-connected.  See 
38 U.S.C.A. § 1151; 38 C.F.R. § 3.358.  For claims filed 
prior to October 1, 1997, a claimant is not required to show 
fault or negligence in medical treatment.  See Brown v. 
Gardner, 115 S.Ct. 552 (1994).  But see 38 U.S.C.A. § 1151 
(West 1991 & Supp. 1998) (indicating that a showing of 
negligence or fault is necessary for recovery for claims 
filed on or after October 1, 1997).

However, the initial inquiry before the Board is whether the 
appellant has submitted a well-grounded claim, as is required 
under 38 U.S.C.A. § 5107(a) (West 1991).  A well-grounded 
claim is one that is plausible, capable of substantiation, or 
meritorious on its own.  See Murphy v. Derwinski, 1 Vet. App 
78, 81 (1990).  While such a claim need not be conclusive, it 
must be supported by evidence; a mere allegation is not 
sufficient.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  In cases such as this, where the determinative issue 
is one involving medical causation, competent medical 
evidence in support of the claim is required for the claim to 
be well grounded.  See Caluza v. Brown, 7 Vet. App. 498, 504 
(1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In 
the absence of evidence of a well-grounded claim, there is no 
duty to assist the appellant in developing the facts 
pertinent to her claim, and the claim must be denied.  See 
Epps v. Gober, 126 F.3d 1464, 1468-69 (1997).

The veteran's death certificate indicates that he died at his 
residence on May [redacted], 1996.  The death certificate lists 
cardiac arrest as the immediate cause of death, with an acute 
myocardial infarction listed as an underlying cause of death.  
No autopsy was performed.

The Board has reviewed VA medical records dated from July 
1991 until February 1996.  VA records from 1991 show 
treatment for hypertension.  In June 1992, the veteran 
sustained a myocardial infarction, and records from Juan J. 
Ortiz, M.D., dated from July 1992 until February 1994, show 
diagnoses of coronary artery disease, with a totally occluded 
left anterior descending artery; chronic stable angina; 
ischemic cardiomyopathy, with anterior apical akinesis; and 
hypertension.  In April 1995, the veteran underwent elective 
cardiac catheterization at a VA facility.  No complications 
were noted following this procedure.  A notation in the 
report of this procedure indicates that the veteran was 
recommended to have an angioplasty if subsequent medical 
treatment failed.  However, subsequent VA records from 1995 
specifically indicate improvement in the veteran's condition; 
he had some complaints of chest pain and shortness of breath, 
but his blood pressure was noted to be under control.  The 
last treatment record, dated in February 1996, indicates that 
the veteran reported occasional chest pain.  The veteran's 
records contain no evidence suggesting a relationship between 
any increased severity of the veteran's heart disorder and 
either treatment by the VA or a failure on the part of the VA 
to properly treat the veteran's disorder.

The Board has reviewed the foregoing evidence and finds that 
the record contains no competent medical evidence 
establishing any relationship between the cause of the 
veteran's death and the treatment he received from the VA.  
Specifically, there is nothing in any of the veteran's 
medical records to indicate that the manner in which 
diagnoses were rendered or the procedures performed by VA 
medical professionals substantially or materially contributed 
to, or hastened, the veteran's death.  Furthermore, there is 
no competent medical opinion suggesting a nexus between the 
cause of the veteran's death and VA treatment.

Indeed, the statements and testimony of the appellant and the 
appellant's daughter constitute the only evidence of record 
suggesting a nexus between the veteran's death and VA 
treatment.  During her January 1999 VA hearing, the appellant 
asserted that the veteran should have been treated more 
extensively by the VA in light of the severity of his heart 
disease.  Specifically, she indicated that an angioplasty 
should have been performed.  The Board further observes that, 
in a statement dated in February 1998, the appellant's 
daughter also noted that an angioplasty would have prolonged 
the veteran's life.

The Board does not doubt the sincerity of the beliefs 
articulated by the appellant and her daughter regarding the 
quality of the treatment that the veteran received from the 
VA.  However, the Board emphasizes that there is simply no 
medical evidence to support the contention that the veteran's 
death resulted from the failure of VA medical professionals 
to properly diagnose or treat him prior to his death.  As the 
appellant and the veteran's daughter are lay persons not 
shown to possess the medical training and expertise necessary 
to render a medical opinion, their contentions, alone, are 
insufficient to render this claim well grounded.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Moreover, the treatise evidence cited by the appellant's 
representative in an April 1999 statement, which suggests the 
circumstances in which an angioplasty is recommended, is 
"too general and inconclusive" to render the appellant's 
claim well grounded.  See Sacks v. West, 11 Vet. App. 314, 
317 (1998).

Therefore, the Board must conclude that the appellant has not 
met her initial burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that her 
claim of entitlement to VA dependency and indemnity 
compensation benefits for the cause of the veteran's death 
under 38 U.S.C.A. § 1151 (West 1991 & Supp. 1998) is well 
grounded.  Since this claim is not well grounded, the VA has 
no further duty to assist the appellant in developing the 
record to support her claim.  See Epps v. Gober, 126 F.3d at 
1467-68 ("there is nothing in the text of § 5107 to suggest 
that [VA] has a duty to assist a claimant until the claimant 
meets his or her burden of establishing a 'well grounded' 
claim").

The Board recognizes that this appeal is being disposed of in 
a manner that differs from that employed by the RO.  The RO 
denied the appellant's claim on the merits, while the Board 
has concluded that the claim is not well grounded.  However, 
the United States Court of Appeals for Veterans Claims has 
held that when an RO does not specifically address the 
question whether a claim is well grounded but rather, as 
here, proceeds to adjudication on the merits, there is no 
prejudice to the appellant solely from the omission of the 
well-grounded-claim analysis."  Meyer v. Brown, 9 Vet. App. 
425, 432 (1996). 

Furthermore, as the Board is not aware of the existence of 
additional relevant evidence that could serve to make the 
appellant's claim well grounded, there is no further duty on 
the part of the VA under 38 U.S.C.A. § 5103(a) (West 1991) to 
notify her of the evidence required to complete her 
application.  See McKnight v. Gober, 131 F.3d 1483, 1484-85 
(Fed. Cir. 1997). 


ORDER

Evidence of a well-grounded claim not having been submitted, 
entitlement to Dependency and Indemnity Compensation under 38 
U.S.C.A. § 1151 for the cause of the veteran's death is 
denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals


 

